JUDGMENT
WHEREAS, the Board on Judicial Standards has completed its consideration of the above entitled matter and his filed with this court a document, a copy of which is attached, entitled:
STIPULATION BETWEEN THE BOARD ON JUDICIAL STANDARDS OF THE STATE OF MINNESOTA AND THE HONORABLE MICHAEL J. HAAS
AND
RECOMMENDATION OF THE BOARD ON JUDICIAL STANDARDS TO THE SUPREME COURT OF THE STATE OF MINNESOTA
AND WHEREAS this Court is of the opinion that the recommendation of the Board on Judicial Standards be approved and adopted,
IT IS THE JUDGMENT OF THIS COURT that Michael J. Haas be, and here-„ by is, publicly censured.
BY THE COURT
Douglas K. Amdahl C. Donald Peterson Lawrence R. Yetka George M. Scott Rosalie E. Wahl John E. Simonett Glenn E. Kelley M. Jeanne Coyne
APPENDIX
Cl-85-43
STATE OF MINNESOTA IN SUPREME COURT
Re: Allegations concerning the Honorable Michael J. Haas
Board on Judicial Standards File No. 84-50
Filed Jan. 7, 1985
STIPULATION BETWEEN THE BOARD ON JUDICIAL STANDARDS OF THE STATE OF MINNESOTA AND THE HONORABLE MICHAEL J. HAAS
AND
RECOMMENDATION OF THE BOARD ON JUDICIAL STANDARDS TO THE SUPREME COURT OF THE STATE OF MINNESOTA
This Stipulation is made and entered into by and between the Minnesota Board on Judicial Standards and the Honorable Michael J. Haas.
WHEREAS, on the 3rd day of August 1984, the Honorable Michael J. Haas did enter a plea of guilty in the District Court for Ramsey County, State of Minnesota, to the misdemeanor crime of nonfiling of a Minnesota State Income Tax Return for the years 1979 and 1980; and
WHEREAS, under Rule 4 of the Rules of the Minnesota Board on Judicial Standards, the conviction of a misdemeanor may constitute conduct that is prejudicial to the administration of justice and conduct unbecoming a judicial officer, and a violation of the Codes of Judicial Conduct and Professional Responsibility; and
WHEREAS, the conviction of the Honorable Michael J. Haas for the aforesaid offense has become the subject of notoriety by way of media reporting of the public records; and
WHEREAS, the matter of such offense has been the subject of discussion between the Minnesota Board on Judicial Standards and the Honorable Michael J. Haas and his counsel; and
*221WHEREAS, the said Honorable Michael J. Haas and his counsel have been advised and are aware of the fact that said conviction constitutes judicial misconduct and may be the subject of public censure by the Supreme Court of Minnesota or such other discipline as that Court may deem appropriate; and
WHEREAS, the said Honorable Michael J. Haas has accepted the sentence of the District Court of Ramsey County and the impositions of conditions, and probation, with respect to his sentence, and has cooperated fully in such matters;
WHEREAS, the said Honorable Michael J. Haas has now filed Minnesota State Income tax returns for the years 1979 and 1980 and is entitled to refunds of tax paid for those respective years;
NOW THEREFORE, in consideration of the premises, the parties do stipulate and agree as follows:
1. The Honorable Michael J. Haas does hereby agree to accept public censure of the Supreme Court of the State of Minnesota for the misdemeanor conviction constituting judicial misconduct before stated.
2. The said Honorable Michael J. Haas agrees to waive the following:
(a) the right to a formal written complaint or charge by the Minnesota Board on Judicial Standards alleging the facts constituting the grounds for the misdemeanor to which the Honorable Michael J. Haas has entered a plea of guilty; and
(b) the right to answer and respond to a formal written complaint by way of defense, excuse or avoidance; and
(c) the right to a formal hearing before a factfinder as provided under Rule 9(a) of the Rules of the Board on Judicial Standards.
3.The Minnesota Board on Judicial Standards agrees to recommend to the Supreme Court of the State of Minnesota that a public censure of the Honorable Michael J. Haas ensue for the aforesaid matters constituting judicial misconduct.
4. In the event that the Supreme Court of the State of Minnesota should reject the Stipulation and impose a discipline, or other sanctions as not herein agreed and stipulated to, the parties to this Stipulation shall acquiesce in and accept such discipline, sanction, or such other disposition as the Court may impose.
In witness whereof the parties hereto have executed this Stipulation on this 24th day of December, 1984.
s/ Lois Kennedy Deputy Clerk of Cass Co. Court
s/ Michael J. Hass Honorable Michael J. Haas
Minnesota Board on Judicial Standards
By: s/ James J. Schumacher James J. Schumacher Chairman